MEMORANDUM2
Rolando Carrera-Reyes appeals his 48-month sentence following his guilty plea to one count of being an alien found in the United States after having been deported, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Relying on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Carrera-Reyes contends that the district court erred when it increased his base offense level by 16 points pursuant to U.S.S.G. § 2Ll.l(b)(l)(A) (1998) because the prior conviction was not charged in the indictment and proved beyond a reasonable doubt. He further contends that Apprendi overruled Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). CarreraReyes’ contentions lack merit in light of *846our recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir. 2000).
We review de novo the legality of a sentence and the purely legal question of whether Apprendi requires that CarreraReyes be resentenced. Id. at 412-13.
Because Almendarez-Torres remains precedential law, the district court did not err by considering the prior aggravated felony convictions in sentencing Carrera-Reyes for illegal reentry without proof of the prior aggravated felony beyond a reasonable doubt. Id. at 414 (concluding that Apprendi carved out an exception for prior convictions, specifically preserving the holding in AlmendarezTorres).
Additionally, Carrera-Reyes’ contention that Almendarez-Torres requires that he admit guilt of the prior aggravated felony at the change of plea hearing is without merit because “Apprendi held that all prior convictions-not just those admitted on the record — [are] exempt from Apprendi’s general rule.” Id.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.